Allowable Subject Matter
1.	This office action is a response to amendments submitted on 12/02/2020.
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 04/28/2016. It is noted, however, that applicant has not filed a certified copy of the FR1653781 application as required by 37 CFR 1.55.
Information Disclosure Statement
3.  The information disclosure stateament(s) (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-14 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Tanaka et al. (US 20100018243 A1), Wang et al. (US 20070194875 A1), HATTORI et al. (US 20150349613 A1) and TISSERAND (US 20130009498 A1) are the closest prior arts disclosed.
	However, regarding Claims 1 and 12 the prior arts disclosed above do not teach or fairly suggest alone or in combination “a receiving area bounded by a base wall and a circumferential wall protruding from the base wall that are formed by the electrically insulating material, wherein the receiving area receives the coil through an open end of the receiving area such that the plurality of pins penetrates the base wall to contact the connecting area disposed on an opposite side of the base wall; and an electronic board comprising an electrical trace connected to at least one capacitor, the at least one capacitor being electrically connected using the electrical trace to the connection terminal of the at least one leadframe of the busbar”.
Thus, the specific claimed connections of the base wall to the pins and the receiving area is not obvious, and hence considered novel.  
Related Prior Arts Made of Record
7.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
US 20160226334 A1,
US 20160094153 A1,
US 20110285226 A1,
US 20110163705 A1,
US 20070231165 A1,
US 20050167183 A1.
Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on M-F 9am to 6pm (Alternative Friday off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837